ORDER REFUSING WRIT OF HABEAS CORPUS.
Per Curiam:
Insofar as the attached petition for the writ of habeas corpus seeks redress because of the failure of the trial court to appoint counsel for relator, in the two cases mentioned, the records of this court reflect that in one of the cases relator was represented by counsel, while the other is not of such nature or character as would require the appointment of counsel in order to preserve due process.
Other allegations in the petition attempting to assert a denial of due process are so vague, indefinite, and uncertain as to be meaningless.
*486For the reasons stated, the petition for the writ of habeas corpus is refused.